 Case1:16-cv-00221-LPS-CJB
Case  1:16-cv-00221-LPS-CJB Document
                             Document464-1
                                      466 Filed
                                           Filed01/03/19
                                                 12/27/18 Page
                                                           Page11ofof11PageID
                                                                        PagelD#:#:30160
                                                                                   30159




                     IN THE UNITED STATES DISTRICT COURT
  - - - - - - - - - -FOR - - THE
                             --- DISTRICT
                                   -,     OF DELAWARE
   MORPHOSYS AG,
                                       C.A. No. 16-221 (LPS) (CJB)
             Plaintiff,
                                       JURY TRIAL DEMANDED
            V.

   JANSSEN BIOTECH, INC. , GENMAB
   US, INC. and GENMAB A/S

                     Defendants.


                                                [PROPOSED] ORDER


            Before the Court are MorphoSys ' s Motions for Partial Summary Judgment of

   Infringement submitted in accordance with the current Amended Scheduling Order, D.I.

   391 , which are unopposed by Defendants. The Court hereby ORDERS that:

            1.       Partial summary judgment that the Defendants directly and indirectly infringe

   claim 18 of U.S. Patent No. 8,263,746 (the '" 746 Patent") and claims 1, 5, 6, 11, and 12 of U.S.

   Patent No. 9,200,061 is GRANTED . [Defcntlants prepese atltling: :mbjeet to the Court' s

   deteffll:ittfrtiott of the Ya.lidity flfl:d ettforeea.bility of those ela.im:s] .

            2.       Partial summary judgment that daratumumab, the active ingredient in Defendants'

   Darzalex® drug product, meets all claim limitations of claims 1, 6, 7, 8, 12 and 13 of the ' 746

   Patent except for the "human" limitation is GRANTED .

            3.       Partial summary judgment that daratumumab meets all claim limitations of claims

   1, 2, and 3 of U.S. Patent No. 9,758,590 except for the "human" limitation is GRANTED.

            SO ORDERED.




                                                           CHIEF UNITED STATES DISTRICT JUDGE
